In the Supreme Court of Georgia



                                     Decided: February 15, 2022


               S21A0981. ANDERSON v. THE STATE.


      BETHEL, Justice.

      A DeKalb County jury found Jefferies Anderson guilty of

malice murder and other offenses in connection with the shooting

death of Jonathan Newton. Following the denial of his motion for

new trial, Anderson appeals, arguing that the trial court erred by

admitting intrinsic evidence and that his trial counsel provided

constitutionally ineffective assistance. We affirm. 1


      1  The crimes occurred on October 31, 2016. On February 9, 2017,
Anderson was indicted by a DeKalb County grand jury for malice murder
(Count 1), felony murder predicated on aggravated assault (Count 2), felony
murder predicated on first-degree burglary (Count 3), felony murder
predicated on possession of a firearm by a convicted felon (Count 4), aggravated
assault (Count 5), first-degree burglary (Count 6), possession of a firearm by a
convicted felon (Count 7), and possession of a firearm during the commission
of a felony (Count 8). At a jury trial held from January 30 to February 5, 2019,
Anderson was found guilty of all counts. On February 5, 2019, the trial court
sentenced Anderson to life in prison without the possibility of parole on Count
1, 20 years in prison on Count 6, five years in prison on Count 7, and five years
      1. The evidence presented at trial showed the following. A video

surveillance recording at an apartment complex located on

Glenwood Avenue in Fulton County reflected that, just before noon

on October 31, 2016, a man wearing a black hat, dark pants, and a

gray and white striped shirt and carrying a backpack walked

through a parking deck and broke into one of the apartment

buildings. Around the same time, someone reported to the police

that an unknown man attempted to enter an apartment in that

complex. A woman inside the apartment screamed, and the man ran

away.

      Approximately an hour later and less than a mile away, at a

different apartment complex on Metropolitan Avenue in DeKalb

County, a man entered one of the apartment buildings, went to the



in prison on Count 8, with all sentences to run consecutively. Counts 2, 3, and
4 were vacated by operation of law, and Count 5 merged with Count 1 for
sentencing. Anderson filed a motion for new trial on March 1, 2019, which he
amended through new counsel on October 19, 2020. Following a hearing on
December 11, 2020, the trial court denied the motion for new trial, as amended,
on December 18, 2020. Anderson filed a motion for out-of-time appeal, which
the trial court granted on February 16, 2021. Anderson filed a notice of appeal
on February 17, 2021. His appeal was docketed to this Court’s August 2021
term and submitted for a decision on the briefs.
                                      2
fourth floor, and began knocking on doors of apartments on that

floor. Two tenants who lived on the fourth floor saw a young African-

American male in the hallway around that time. One of the tenants

said the man was wearing a hat.

     Just after 1:00 p.m., a resident of the fourth floor heard

someone kick in the door of another apartment down the hall. Soon

after, Newton, who lived in an apartment on the fourth floor, came

back from work for his lunch break with Clay Agee, his neighbor and

coworker. Newton saw that his apartment door had been kicked in,

and he quickly went inside and found a man robbing it. Agee, who

was standing just outside the door, saw that the assailant was

wearing a surgical mask, a backward hat, a gray striped shirt, and

black pants. Agee testified that although the top of the man’s head

and the lower part of his face were covered, he got a “good” and

“clear” look at his eyes.

     The man looked up, appeared to be surprised, and then reached

for a handgun that was tucked into the waistband of his pants.

Newton rushed into the apartment toward the man, struggled with

                                  3
him, and tried to wrap his arms around him to keep the gun down.

Agee “froze,” and Newton told him to “run, get out of here.” As Agee

turned and ran away, he heard gunshots.

     Agee reached the leasing office and learned that a neighbor had

already called the police. The police arrived at the apartment

complex less than a minute later. When the police reached Newton’s

apartment, they saw signs of a struggle and found him lying in the

doorway of his apartment dead. There were also signs of forced entry

into the apartment. A gun Newton kept in the apartment, a game

console, and a laptop were later reported missing from the

apartment.

     Inside the apartment, the police located a black knit hat and

four spent .38-caliber cartridges. A firearms examiner determined

that all of the cartridges had been fired from the same gun and that

they were consistent with having been fired from a Colt or

Springfield .38-caliber pistol.

     The medical examiner testified that Newton suffered multiple

gunshot wounds from close range. Newton died from a gunshot

                                  4
wound to his chest, and the wounds were consistent with having

been inflicted after a struggle between the shooter and the victim.

     Agee was later asked by the police to review video recordings

from a security camera on the door of one of the apartments on the

fourth floor near Newton’s apartment. The video recordings, which

were played for the jury, were taken between 12:41 and 1:11 p.m.

Two of the recordings showed an African-American male wearing a

black hat, a gray and white striped shirt and dark pants and

carrying a backpack as he walked back and forth on the fourth-floor

hallway. According to a detective who reviewed the recordings, the

hat found in Newton’s apartment was “similar” to the one seen in

the videos. The recording taken at 1:11 p.m. appears to show the

man fleeing the fourth floor and running down a nearby stairwell

while no longer wearing a hat. After reviewing the videos from the

neighbor’s door camera, Agee told the police that the man shown in

the videos was the man who shot Newton. One detective testified

that even though none of the videos clearly showed the man’s face,

the man shown in the videos taken from the door camera had a

                                 5
“similar description with a similar hat” as the man shown in the

surveillance video taken from the Glenwood Avenue apartment

complex earlier in the day.

     According to one of the detectives, Anderson eventually became

a “person of interest.” In his investigation, the detective compared a

photograph of Anderson with the two videos taken from the

Glenwood Avenue and Metropolitan Avenue apartment complexes.

The detective testified that Anderson was “similar” to the man

shown in the videos in “build, height, [and] physical characteristics.”

The detective also testified that although the videos were not taken

from vantage points that allowed the police to see the suspect’s face,

the man shown in the videos had characteristics that were “very

similar” to Anderson, which led the police to believe it was him

shown in the videos.

     On November 13, Agee was again interviewed by the police and

was asked to view a photographic lineup containing pictures of six




                                  6
men. 2 Agee selected a picture of Anderson in the lineup and told the

detective that he was about “70 percent” sure that was who he had

seen in Newton’s apartment. Agee testified that it was the man’s

eyes that led him to select his photo in the lineup he was shown.

      The police collected the black hat that was found in Newton’s

apartment and sent it to the Georgia Bureau of Investigation for

DNA testing. Following his arrest, the police obtained a buccal swab

from Anderson that was also sent to the GBI. The testing showed

that the primary DNA recovered from the hat belonged to Anderson.

      At trial, Anderson called only one witness, his fiancée, Tilicia

Boyd. Boyd testified that she and Anderson were together at her

grandmother’s house throughout the day on October 31.3 Anderson


      2 The record shows that, at the time of trial, Anderson had a visible scar
on his face. The detective who prepared the photo lineup testified that he
believed that the photo of Anderson used in the lineup was taken before he
received the scar. On redirect examination, the detective noted that, in his
interviews, Agee stated that, at the time of the shooting, the suspect was
wearing a surgical mask. The detective testified that the mask would have
probably covered “a good portion” of the scar.
      3 On cross-examination, Boyd admitted (but later denied) that she told

an investigator that she had no actual memory of October 31 but that she and
Anderson would have normally been together at her grandmother’s house
throughout the day because she cared for her grandmother and Anderson was

                                       7
introduced a photo Boyd took of him and posted to Instagram that

day. It was not clear at what time the photo was taken. Anderson

and the State stipulated that, prior to the murder, Anderson was

convicted of a felony.

      2. Anderson first argues that the trial court erred by admitting

evidence from the burglary at the Glenwood Avenue apartments as

intrinsic evidence. We see no abuse of the discretion in the trial

court’s admission of the evidence on that basis.

      Before trial, the State moved to admit evidence of the

Glenwood Avenue burglary. The State asserted in its motion and in

a pre-trial hearing that the evidence was intrinsic to the charged

offenses or, in the alternative, that the evidence should be admitted

under OCGA § 24-4-404 (b) (“Rule 404 (b)”) for the limited purpose

of showing intent, identity, plan, and scheme on the part of

Anderson. 4 The trial court ruled that the evidence was intrinsic. The



not working at the time. The State called the investigator as a rebuttal witness,
and he testified that Boyd told him that she had no specific recollection of
October 31 and that she was basing her recollection on their typical routine.
      4 Rule 404 (b) provides, in pertinent part:



                                       8
trial court adhered to its ruling when it denied Anderson’s motion

for new trial, determining that the evidence of the Glenwood Avenue

burglary was part of the same series of transactions as the charged

offenses, that it was necessary to complete the story of the crime and

inextricably intertwined with the evidence regarding the charged

offense, and that, along with the testimony of other witnesses, the

evidence helped to explain that the intruder was unlikely to be a

resident of the apartment complex because he had just attempted

another break-in an hour earlier. The trial court also determined

that the evidence satisfied the balancing test under OCGA § 24-4-

403 (“Rule 403”), 5 noting that any prejudice from the introduction of

the Glenwood Avenue video was minimal given that the intruder’s




      Evidence of other crimes, wrongs, or acts shall not be admissible
      to prove the character of a person in order to show action in
      conformity therewith. It may, however, be admissible for other
      purposes, including, but not limited to, proof of motive,
      opportunity, intent, preparation, plan, knowledge, identity, or
      absence of mistake or accident.
      5 Rule 403 provides that “[r]elevant evidence may be excluded if its

probative value is substantially outweighed by the danger of unfair prejudice,
confusion of the issues, or misleading the jury or by considerations of undue
delay, waste of time, or needless presentation of cumulative evidence.”

                                      9
face was not visible and because Anderson denied that he was the

person shown.

     Whereas Rule 404 (b) generally controls the admission of other-

acts evidence, also referred to as “extrinsic evidence” under our

current Evidence Code,

     evidence of criminal activity other than the charged
     offense is not extrinsic under Rule 404 (b), and thus falls
     outside the scope of the Rule, when it is (1) an uncharged
     offense which arose out of the same transaction or series
     of transactions as the charged offense, (2) necessary to
     complete the story of the crime, or (3) inextricably
     intertwined with the evidence regarding the charged
     offense. Evidence pertaining to the chain of events
     explaining the context, motive, and set-up of the crime is
     properly admitted if it is linked in time and circumstances
     with the charged crime, or forms an integral and natural
     part of an account of the crime, or is necessary to complete
     the story of the crime for the jury.

(Citations and punctuation omitted.) Brown v. State, 307 Ga. 24, 29

(2) (834 SE2d 40) (2019). “There is no bright-line rule regarding how

close in time evidence must be to the charged offenses, or requiring

evidence to pertain directly to the victims of the charged offenses,

for that evidence to be admitted properly as intrinsic evidence.”

(Citation omitted.) Hughes v. State, 312 Ga. 149, 152 (1) (861 SE2d

                                 10
94) (2021).

     “The limitations and prohibition on [extrinsic] evidence set out

in OCGA § 24-4-404 (b) do not apply to intrinsic evidence.”

(Citations, footnote, and punctuation omitted.) Williams v. State,

302 Ga. 474, 485 (IV) (d) (807 SE2d 350) (2017). “We review the trial

court’s ruling for abuse of discretion.” Brown, 307 Ga. at 29 (2).

     Here, the trial court did not abuse its discretion in determining

that the evidence of the Glenwood Avenue burglary roughly an hour

before Newton’s shooting “was a link in the chain of events leading

up to the murder and completed the story of the crimes for the jury.”

Id. As the trial court determined, that evidence showed an event

that occurred close in both time and space to the charged offenses

and helped to explain to the jury that the events at the Metropolitan

Avenue apartments were part of a series of attempted burglaries by

Anderson that day.

     Intrinsic evidence must also meet the balancing test of Rule

403. See Mosley v. State, 307 Ga. 711, 714 (2) (838 SE2d 289) (2020).

Here, although the evidence implicated Anderson in another

                                  11
criminal act, the probative value of the evidence concerning the

burglary at the Metropolitan Avenue apartments was not

substantially outweighed by the danger of unfair prejudice. See

Brown, 307 Ga. at 30 (2); see also Olds v. State, 299 Ga. 65, 70 (2)

(786 SE2d 633) (2016) (noting the well-established principles that

“[t]he major function of [OCGA § 24-4-403] is to exclude matter of

scant or cumulative probative force, dragged in by the heels for the

sake of its prejudicial effect” and that “the exclusion of evidence

under [that rule] is an extraordinary remedy which should be used

only    sparingly”   (citations   and   punctuation   omitted)).   This

enumeration of error fails.

       3. Anderson also argues that his trial counsel provided

constitutionally ineffective assistance in a number of ways. To

prevail on these claims, Anderson

       has the burden of proving both that the performance of
       his lawyer was professionally deficient and that he was
       prejudiced as a result. To prove deficient performance,
       [Anderson] must show that his trial counsel acted or
       failed to act in an objectively unreasonable way,
       considering all of the circumstances and in light of
       prevailing professional norms. To prove resulting

                                   12
     prejudice, [Anderson] must show a reasonable probability
     that, but for counsel’s deficiency, the result of the trial
     would have been different. In examining an
     ineffectiveness claim, a court need not address both
     components of the inquiry if the defendant makes an
     insufficient showing on one.

(Punctuation omitted.) Stuckey v. State, 301 Ga. 767, 771 (2) (804

SE2d 76) (2017) (citing Strickland v. Washington, 466 U. S. 668, 687

(104 SCt 2052, 80 LE2d 674) (1984)). “A strong presumption exists

that counsel’s conduct falls within the broad range of professional

conduct.” (Citation omitted.) Ford v. State, 298 Ga. 560, 566 (8) (783

SE2d 906) (2016).

     (a) Anderson first argues that his trial counsel performed

deficiently by failing to request a limiting instruction when evidence

of the Glenwood Avenue burglary was admitted at trial. He also

claims that counsel performed deficiently by later failing to object

when a limiting instruction regarding the evidence, which counsel

requested in the charge conference, was omitted in the trial court’s

final charge to the jury. However, in order to prevail on this claim,

Anderson must show that the request would have been granted or


                                 13
that the objection to the final charge would have been sustained had

they been made. He cannot do so here because, as we determined

above, the trial court did not abuse its discretion by admitting the

evidence in question as intrinsic evidence. Because a limiting

instruction generally is not warranted for intrinsic evidence,

Anderson cannot show that his trial counsel performed deficiently

by failing to request such an instruction when the evidence was

presented at trial or by failing to object to the final charge to the jury

as given by the trial court. See Harris v. State, 310 Ga. 372, 384 (4)

(a) (850 SE2d 77) (2020).

     (b) Anderson also argues that his trial counsel performed

deficiently by failing to object when two detectives testified about

what they observed in the surveillance videos from the Glenwood

Avenue and Metropolitan Avenue apartments that the State

introduced. Anderson argues that an objection would have

prevented the detectives from identifying Anderson in the videos.

We disagree that counsel performed deficiently.

     At trial, Detective Scott Demeester testified about the video

                                   14
taken from the camera on Newton’s neighbor’s door:

    PROSECUTOR: Did you become aware of some video
    while you were at the scene in another apartment?
    WITNESS: Yes, I was. . . .
    PROSECUTOR: And was there anything significant after
    processing the scene and watching the video that occurred
    to you?
    WITNESS: Yes.
    PROSECUTOR: What was that?
    WITNESS: The video that I saw, there was a black male,
    appeared to be walking down the hallway of the
    apartment complex. I believe he was captured in one of
    the neighboring [apartment’s] ring camera. I know the
    subject appeared to have some sort of black hat on the top
    of his head.
    PROSECUTOR: I’m going to show you what has already
    been admitted into evidence as State’s Exhibit 9.
    (Whereupon State’s Exhibit No. 9 was played in open
    court.)
    PROSECUTOR: Is this one of the clips you observed?
    WITNESS: Yes, ma’am. (Whereupon State’s Exhibit No.
    9 continued to be played in open court.)
    PROSECUTOR: Was this a clip you observed?
    WITNESS: Yes, ma’am. (Whereupon State’s Exhibit No.
    9 continued to be played in open court.)
    PROSECUTOR: How about this clip?
    WITNESS: Yes, ma’am. I don’t recall if I watched each
    one of these. The one I do recall, the subject had the hat
    on his head, this one, and the one prior. (Whereupon
    State’s Exhibit No. 9 continued to be played in open
    court.)
    PROSECUTOR: And did you observe any video with the
    hat removed?
    WITNESS: I’m not sure if it was while I was there on the

                               15
    scene or if it was after the fact, but I do recall seeing video
    of the subject fleeing the area.
    PROSECUTOR: And this one is marked 13:11. What time
    is that?
    WITNESS: That’s 1:11 p.m. military time. (Whereupon
    State’s Exhibit No. 9 continued to be played in open
    court.)
    PROSECUTOR: Is that the video you observed of the
    suspect fleeing?
    WITNESS: Yes, ma’am.
    PROSECUTOR: Did he appear to have a hat on his head
    at that point?
    WITNESS: No, ma’am, he did not.

    Later, Detective Kyle Kleinhenz testified about the video he

observed:

    PROSECUTOR: Was there anything of note to you in your
    investigation after watching those clips?
    WITNESS: Several clips we pulled from that video. Of
    note, there was a black male with a black hat, dark pants,
    and a backpack in the hallway around the time of the
    shooting. And the hat was similar to what we found next
    to the victim, which was why it was of interest and
    collected, and it was also the same area that Mr. Agee told
    us the struggle happened. . . .
    PROSECUTOR: Was there anything about any of those
    video clips that suggested to you that the suspect may
    have left his hat in the apartment?
    WITNESS: Yes. Because when he ran past the door in one
    of the clips, there is no hat anymore, the hat is gone.
    PROSECUTOR: Did you ever get alerted about another
    break-in nearby this location?
    WITNESS: Yeah. About 0.7 miles from this location at

                                  16
    1205 Metropolitan Avenue is another location, 880
    Glenwood Avenue. And that’s only 0.7 miles away from
    where this homicide took place.
    PROSECUTOR: Did you respond to that location as well?
    WITNESS: Yes, I did.
    PROSECUTOR: And did you locate any evidence of value
    while you were there?
    WITNESS: Yes. We saw a male in [sic] a similar
    description with a similar hat.
    DEFENSE COUNSEL: Your honor, I’m going to object to
    describing videos that the jury has already seen and
    putting his own feeling on. That video has been admitted
    to the jury. The jury can decide what they see on the video.
    PROSECUTOR: Your honor, he is explaining his
    investigation to the jury and why he did the things that
    he did. He can explain that he found this video relevant
    because he believed the person appeared to be the same
    person in the other video.
    COURT: I deny the objection.
    PROSECUTOR: And why was it of interest to you,
    Detective Kleinhenz?
    WITNESS: Because the male had – it wasn’t close enough
    to see his face in either video. The characteristics, the hat,
    the physical characteristics, were similar to what we saw
    in the ring, in the video from what we saw in the ring door
    video.

    Anderson argues that, had his trial counsel objected to

Detective Demeester’s testimony and objected earlier to Detective

Kleinhenz’s testimony that neither would have been permitted to




                                 17
“narrate” the video and describe what they had seen.6 However,

neither detective identified Anderson as the person in the videos as

they were being played to the jury, only referred to the person

depicted in the videos as the “black male,” the “subject,” or the

“suspect,” and provided comparisons between the two videos.

Moreover, to the extent the detectives’ testimony included opinions

or inferences about who or what could be seen in the videos,

Anderson has failed to show that, had a timely objection been made,

such statements would have been excluded under OCGA § 24-7-701

(a),7 as the trial court would not have abused its discretion by


      6  Anderson cites two Court of Appeals decisions for this proposition:
Mitchell v. State, 283 Ga. App. 456, 458-459 (641 SE2d 674) (2007), and Carter
v. State, 266 Ga. App. 691, 692-693 (2) (598 SE2d 76) (2004). Both of those cases
relied upon former OCGA § 24-9-65 for the proposition that it is improper to
allow a witness to testify as to the identity of a person in a video when such
opinion evidence goes to a factual issue the jury is called upon to determine.
However, former OCGA § 24-9-65 was repealed in 2013 as part of the
enactment of Georgia’s current Evidence Code and replaced by OCGA § 24-7-
701 (a). See Jordan v. State, 293 Ga. 619, 621 n.2 (2) (a) (748 SE2d 876) (2013).
Former OCGA § 24-9-65 therefore did not apply to Anderson’s trial, which took
place in 2019.
      7 OCGA § 24-7-701 (a) provides:

      If the witness is not testifying as an expert, the witness’s testimony
      in the form of opinions or inferences shall be limited to those
      opinions or inferences which are:
      (1) Rationally based on the perception of the witness;

                                       18
determining that the detectives’ statements were “rationally based

on inferences [they] formed by reviewing the surveillance video and

other evidence and by interviewing witnesses” and that their

“testimony about those inferences was helpful to determine” who

could be seen in the videos and thus who committed the crimes.

Thornton v. State, 307 Ga. 121, 128 (3) (c) (834 SE2d 814) (2019).

Therefore, neither an objection to Detective Demeester’s testimony

nor an earlier objection to Detective Kleinhenz’s testimony on this

basis would have had any merit, and the “failure to make a meritless

objection cannot support a claim of ineffective assistance.” (Citation

and punctuation omitted.) Harris v. State, 304 Ga. 652, 658 (2) (c)

(821 SE2d 346) (2018).

     (c) Finally, Anderson argues that his trial counsel performed

deficiently by failing to move to suppress the introduction of Agee’s

identification of Anderson in the photo lineup. We disagree.




     (2) Helpful to a clear understanding of the witness’s testimony or
     the determination of a fact in issue; and
     (3) Not based on scientific, technical, or other specialized
     knowledge within the scope of Code Section 24-7-702.
                                    19
     When trial counsel’s failure to file a motion to suppress is the

basis for a claim of ineffective assistance, the defendant must make

a strong showing that the damaging evidence would have been

suppressed had counsel made the motion. See Mosley, 307 Ga. at

720-721 (4) (a).

     Here, trial counsel would have been required to
     demonstrate that the identification procedure was
     impermissibly suggestive and, under the totality of the
     circumstances, the suggestiveness gave rise to a
     substantial     likelihood    of   misidentification.   An
     impermissibly suggestive identification procedure is one
     which leads the witness to the virtually inevitable
     identification of the defendant as the perpetrator, and is
     equivalent to the authorities telling the witness, “This is
     our suspect.” Where the identification procedure is not
     unduly suggestive, it is not necessary to consider whether
     there was a substantial likelihood of irreparable
     misidentification.

(Citations and punctuation omitted.) Id.

     Here, Anderson argues that the identification procedure was

tainted because Agee was shown videos of the suspected perpetrator

before Agee was asked to identify him in a photographic lineup.

However, Anderson has not shown that the process by which Agee

identified him in the photographic lineup was impermissibly

                                 20
suggestive. He therefore cannot show that a motion to suppress the

identification would have been granted had his trial counsel filed

one.

       Agee’s identification of Anderson occurred in two stages. First,

shortly after the crimes, Agee was asked to review the surveillance

videos from Newton’s neighbor’s apartment door camera and from

the Glenwood Avenue apartments. Upon reviewing those videos,

Agee told the police that the man shown in the videos was the person

who burglarized Newton’s apartment and shot him.

       Two weeks later, Agee was again interviewed by the police and

was asked to view a photographic lineup containing pictures of six

men. The lineup was constructed with driver’s license or booking

photos of men who were all the same race and age (plus or minus

two years) and who had similar physical characteristics to those of

the suspect. The photographs were then placed in a folder. Because

the detective who constructed the lineup knew which of the

photographs was of Anderson, he asked a second detective who did

not know which photograph showed the suspect to administer the

                                   21
lineup with Agee. Agee was then given an admonition regarding the

lineup, which he and the detective signed. 8 Agee selected the picture

of Anderson in the lineup and told the detective that he was about

“70 percent” sure that was who he had seen in Newton’s apartment.

Agee testified at trial that it was the man’s eyes that led him to

select his photo in the lineup he was shown.9


     8   That admonition stated the following:
       I am about to show you a group of photographs to see if you can
       make an identification of the person who committed the crime now
       being investigated. This group of photographs may or may not
       include a photograph of the person who committed the crime. You
       should only make identification if you can do so. You may not talk
       to anyone while viewing the photographs. Since hair styles,
       beards[,] and mustaches are easily changed, the photographs you
       are viewing may or may not depict the hairstyle or the facial hair
       similar to that of the person who committed the crime. Also note
       that photographs do not always depict the true complexion of a
       person; it may be lighter or darker than shown. Pay no attention
       to markings or numbers appearing in any particular photograph.
       Please do not discuss with witnesses whether or not you have
       selected a photograph during this showing.
       9 We note that this procedure appears to comport with guidelines set

forth in OCGA § 17-20-2, which requires law enforcement agencies to establish
a policy for the conduct of live lineups, photo lineups, and “showups.” With
respect to photo lineups, such policy must include having an individual who
does not know the identity of the suspect conduct the photo lineup or, where
the person conducting the lineup knows the suspect, utilizing a procedure in
which “photographs are placed in folders, randomly shuffled, and then
presented to the witness so that the individual conducting such procedure
cannot physically see which photograph is being viewed by the witness until
the procedure is complete[.]” OCGA § 17-20-2 (b) (2). The person administering

                                     22
      Here, although only one person was shown in the security

videos Agee viewed, the detectives’ trial testimony established, and

the trial court found, that the videos did not show a clear picture of

the person’s face. Importantly, the detective only asked Agee at the

time if the person shown in the video was the person he saw in

Newton’s apartment. The detective never used Anderson’s name or

gave Agee any more information. Moreover, when Agee saw

Anderson in Newton’s apartment, Anderson was wearing a hat and

a surgical mask. It was only when Agee identified Anderson in the



the lineup is also to instruct the witness “that the perpetrator of the alleged
crime may or may not be present in the . . . photo lineup[.]” OCGA § 17-20-2
(b) (3). The photo lineup should be composed such that the fillers “generally
resemble the witness’s description of the perpetrator of the alleged crime,”
OCGA § 17-20-2 (b) (4), and should have a minimum of five fillers. OCGA § 17-
20-2 (b) (5). The individual conducting the photo lineup is also to
       seek and document, at the time that an identification of [a]
       photograph is made, and in the witness’s own words without
       necessarily referencing a numeric or percentage standard, a clear
       statement from the witness as to the witness’s confidence level
       that the . . . photograph identified is the . . . photograph of the
       individual who committed the alleged crime.
OCGA § 17-20-2 (b) (6). We reiterate, however, that “failure to follow the
procedures contained within the statute does not require automatic
exclusion[,]” but is instead a factor the court should consider when an
identification is challenged. Kirkland v. State, 310 Ga. 738, 741-742 (2) (a) (854
SE2d 508) (2021); see also OCGA § 17-20-3.

                                       23
photographic lineup two weeks later that he was actually presented

with a picture of Anderson’s face. And even then, Agee testified that

it was Anderson’s eyes, which he had seen, that led him to select

Anderson in the lineup.

      Based on the foregoing, faced with a motion to suppress, the

trial court would have been authorized to conclude that the

photographic lineup administered to Agee was not impermissibly

suggestive. 10 See Kirkland v. State, 310 Ga. 738, 742-743 (2) (c) (854

SE2d 508) (2021) (holding that photo lineup was not impermissibly

suggestive where, despite having possibly seen other images of

suspect between the date of the crime and the photo lineup, the

lineup was the only time other than the time of the crimes when the


      10 Anderson also argues that Agee’s identification of Anderson in the
photo lineup would have been inadmissible because Agee did not know
Anderson, only had a few seconds to see Anderson before the attack, saw him
with his face partially covered, identified him with only 70 percent certainty,
and only did so two weeks after the crimes were committed. However, absent
a showing that the photo lineup was impermissibly suggestive, these factors
do not affect the admissibility of the identification. See Blackmon v. State, 300
Ga. 35, 37-38 (3) (793 SE2d 69) (2016) (noting that factors affecting the
witness’s ability to perceive the defendant relate to “the determination of
whether there was a substantial likelihood of misidentification, an issue that
arises only after a court determines the identification procedure was
impermissibly suggestive” (emphasis in original)).
                                       24
witness saw the suspect’s face); Roseboro v. State, 308 Ga. 428, 434

(2) (841 SE2d 706) (2020) (lineup not impermissibly suggestive

where none of the circumstances of the lineup’s presentation led the

witness to a “virtually inevitable identification of [the suspect] as

the perpetrator” (citation omitted)); see also Thomas v. State, 310

Ga. 579, 585-586 (4) (853 SE2d 111) (2020) (no abuse of discretion in

denying motion to suppress where trial court was authorized to

conclude that the photographic lineup was not impermissibly

suggestive). Thus, Anderson has not made the required showing

that Agee’s out-of-court identification would have been excluded had

trial counsel moved to suppress it. See Roseboro, 308 Ga. at 435 (2)

(a); Mosley, 307 Ga. at 721 (4) (a). He has therefore failed to

demonstrate that his counsel performed deficiently. 11

      Judgment affirmed. All the Justices concur.



      11 Anderson also claims that reversal of his convictions is warranted
because of the cumulative prejudice arising from the alleged trial court
evidentiary error and deficient performance on the part of his trial counsel. See
State v. Lane, 308 Ga. 10, 21-23 (4) (838 SE2d 808) (2020). However, we need
not conduct cumulative-prejudice review under Lane in this case because we
have not identified any trial court error or deficient performance on the part of
counsel.
                                       25